51 F.3d 270
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Walter WOLTZ, Plaintiff-Appellant,v.Lois MAY, a/k/a Louise May, a/k/a Louise/Lisa May;  GarySteven May, a/k/a Michael May;  Nicholus Reys, a/k/a RayRayes, a/k/a Nick;  Vivian Francis Wessel;  Alfred LewisReed;  John Doe, Esquire;  Pat Feeney, Esquire;  EdwardBradley, Esquire;  Jane Hanley, Esquire, Defendants-Appellees.
No. 94-7264.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  April 3, 1995.

Robert Walter Woltz, Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
The notice of appeal in this case was received in the district court shortly after expiration of the appeal period.  Under Houston v. Lack, 487 U.S. 266 (1988), the notice is considered filed as of the date Appellant delivered it to prison officials for forwarding to the court.  The record does not reveal when Appellant delivered the notice of appeal for mailing to the court.  Accordingly, we remand the case for the district court to obtain this information from the parties and determine the timeliness of the filing under Houston v. Lack.  The record, as supplemented, will then be returned to this Court for further consideration.


2
REMANDED.